        Case 2:17-cv-01629-KJN Document 27 Filed 09/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY JANEEN BENTLEY,                               No. 2:17-cv-1629-KJN
12                            Plaintiff,                     ORDER
13                v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15

16                            Defendant.
17

18               In light of the Ninth Circuit Court of Appeals’ memorandum disposition filed on July 9,

19   2020 (ECF No. 25), and the formal mandate issued on August 31, 2020 (ECF No. 26), this case is

20   REMANDED to the Social Security Administration for further proceedings consistent with the

21   Ninth Circuit’s memorandum disposition.

22               The Clerk of Court shall close this case in the district court.

23   Dated: September 2, 2020

24

25

26
     bent.1629
27

28
                                                             1
